      Case 2:19-bk-24804-VZ            Doc 198 Filed 01/08/20 Entered 01/08/20 12:18:28                Desc
                                        Notice to Creditors Page 1 of 1

                                     United States Bankruptcy Court
                                       Central District of California
                                     255 East Temple Street, Los Angeles, CA 90012

                                           NOTICE TO CREDITORS

    DEBTOR(S) INFORMATION:                                           BANKRUPTCY NO. 2:19−bk−24804−VZ
    Yueting Jia                                                      CHAPTER 11
    SSN: xxx−xx−8972
    EIN: N/A
    aka YT Jia
    91 Marguerite Drive
    Rancho Palos Verdes, CA 90275



Please be advised of the Deadline for Objecting to Dischargeability is FEBRUARY 4, 2020
and not MARCH 24, 2020 as indicated on the Meeting of Creditors Notice entered on
12/23/2019 (Docket Entry #185).




                                                                           For The Court,
Dated: January 8, 2020                                                     Kathleen J. Campbell
                                                                           Clerk of Court




(Form not rev. 5/96) VAN−99                                                                             198 / SMZ
